Citation Nr: 1450420	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a disability rating greater than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied, in pertinent part, the Veteran's claims for disability ratings greater than 10 percent for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in December 2008.  Although the Veteran requested a Travel Board hearing in December 2008, he failed to report for this hearing when it was scheduled at the RO in June 2010.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

In an October 2008 rating decision, the RO assigned a higher 20 percent rating for the Veteran's service-connected radiculopathy of the right lower extremity.  The Veteran continued to seek an increased rating for this disability.  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision. 

In November 2010 and in June 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to attempt to obtain the Veteran's updated treatment records.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for coronary artery disease, including as due to service-connected hypertension, and entitlement to an effective date earlier than December 23, 2005, for a grant of service connection for hypertension have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, complaints of right lower extremity pain, weakness, and numbness, primarily involving the S1 nerve root, and moderately decreased sensation below the knee on the entire right leg and right foot.

2.  The record evidence shows that the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, complaints of left lower extremity pain, weakness, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8521 (2014).

2.  The criteria for a disability rating greater than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2007, November 2010, and in December 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected radiculopathy in each of his lower extremities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in September 2008.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, the evidence does not support granting increased ratings for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the March 2007 letter was issued prior to the currently appealed rating decision issued in October 2007; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted above, the Veteran failed to report for his Board hearing.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified VA in December 2010 that it had no records for the Veteran because he had never applied for SSA benefits.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected radiculopathy of the right lower extremity and of the left lower extremity are more disabling than currently evaluated.  He specifically contends that his legs are extremely painful as a result of his bilateral lower extremity radiculopathy.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected radiculopathy of the right lower extremity currently is evaluated as 20 percent disabling effective December 15, 2006, by analogy to 38 C.F.R. § 4.124a, DC 8521 (paralysis of external popliteal nerve (common peroneal)).  The Veteran's service-connected radiculopathy of the left lower extremity also is evaluated as 10 percent disabling effective July 30, 2004, by analogy to 38 C.F.R. § 4.124a, DC 8521.  See 38 C.F.R. § 4.124a, DC 8521 (2014).  A 10 percent rating is assigned under DC 8521 for mild incomplete paralysis of the external popliteal nerve (common peroneal).  A higher 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve (common peroneal).  A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve (common peroneal).  A maximum 40 percent rating is assigned under DC 8521 for complete paralysis of the external popliteal nerve (common peroneal) manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers the entire dorsum of the foot and toes.  Id.

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Factual Background

The recent evidence shows that, on VA outpatient treatment in July 2006, the Veteran complained that "after about 8 minutes of walking, he beings to experience pain and numbness in the left buttock and posterior thigh which radiates down to the superior and inferior aspects of the left foot.  The [Veteran] will then also experience similar symptoms in the right leg if he continues to walk.  The [Veteran] experiences some relief with sitting, and he must take periodic rests to continue walking."  The impression was neurogenic claudication symptoms consistent with magnetic resonance imaging (MRI) findings (lumbar stenosis, most severe at L4/5).  The VA neurosurgeon recommended lumbar laminectomy versus bilateral hemi-laminectomies at multiple levels.

In September 2006, the Veteran's complaints included low back pain with spinal stenosis.  "He feels that his 'feet go numb' and he loses his balance after walking for 5-10 minutes."  The Veteran reported that his VA neurosurgeon advised him "that he episodes of [lower extremity] numbness and balance impairment were due to his spinal stenosis and he offered surgical intervention to address this."  He also reported that his low back pain radiated from his back down the posterior aspect of his legs to his feet "which eventually 'go numb.'"  He was performing stretching exercises for his back.  "This makes him feel better overall."  Objective examination showed intact sensation to light touch in all dermatomes of the lower extremities bilaterally.  Straight leg raising was negative bilaterally; "however, range very limited due to hamstring tightness [bilaterally]."  The assessment included low back pain with radiation to the bilateral lower extremities "likely due to underlying spinal stenosis and compensatory biomechanical alterations in posture and gait."

In statements on a VA Form 21-4138 dated on December 11, 2006, and date-stamped as received by the RO on December 15, 2006, the Veteran asserted that his service-connected radiculopathy of the right lower extremity and his service-connected radiculopathy of the left lower extremity had worsened.  The RO correctly interpreted this form as the Veteran's increased rating claims for these disabilities.

On VA spine examination in March 2007, the Veteran's complaints included low back pain radiating in to his bilateral lower extremities, numbness and tingling in both feet, and weakness of the right lower extremity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his low back pain as constant pain and rated it as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  His low back pain was aggravated by prolonged sitting, coughing, sneezing, and walking.  The Veteran was independent in his activities of daily living.  He was working part-time as a substitute teacher.  He denied any additional limitation of motion following repetitive use or incapacitating episodes in the previous 12 months.  Physical examination of the lumbar spine showed no gross deformity, no evidence of fatigue, weakness, or lack of endurance, and a positive straight leg raising test "on the right side at 20 degrees of examination table."  Neurological examination showed 5/5 muscle strength in all extremities and impaired sensation to light touch in the entire bilateral feet but "otherwise was grossly intact."  The impressions included chronic bilateral lower extremity pain secondary to a combination of lumbar spondylosis, lumbar spinal stenosis, and bilateral lumbar radiculopathy.

On VA neurological disorders examination in March 2007, the Veteran's complaints included constant low back pain radiating "to both posterolateral thighs, anterolateral legs, and both feet off and on since" an in-service injury.  "Feet are always constantly numb."  The Veteran rated his pain as 8-9/10 "on average.  After taking pain medication, it goes down to 6/10 to 7/10."  Neurological examination showed 5/5 muscle strength "all over," normal muscle tone and bulk, symmetrical deep tendon reflexes in all extremities, intact cerebellar coordination, difficulty performing heel and toe walk, decreased pinprick and light touch sensation "asymmetrically in both feet, right more than left," decreased vibration sense in both big toes, no dermatomal distribution of sensory loss, and straight leg raising up to 55 degrees bilaterally.  The diagnoses included bilateral lumbosacral radiculopathy and peripheral neuropathy of the bilateral lower extremities.

In statements received by the RO in April 2007 and in September 2008, the Veteran asserted that his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity had worsened.

In a Staff Note dated in August 2008 and included in the Veteran's VA outpatient treatment records, it was noted that the Veteran "has been doing better after [lumbar laminectomy] surgery except for residual pain and numbness in the [right lower extremity]."  He was ambulating "freely."  He also was doing well neurologically.

On VA spine examination in September 2008, the Veteran's complaints included  low back pain "associated with radiating sharp pain [down] to [the] bilateral ankles, right [greater than] left," numbness and tingling in the bilateral great toes.  His pain was 10/10 (or the worst imaginable pain).  The Veteran's lumbar laminectomy was noted.  "He reports he had one month [of] relief after the operation and now has gone back to [his] previous pain level."  He also reported incapacitating episodes of low back pain 2-3 times per week lasting from hours at a time "to almost 24 hours."  He was unable to walk more than a few yards.  Physical examination showed normal posture, head in kyphotic posture, an antalgic gait, 5/5 muscle strength, normal muscle tone, no muscle atrophy, and "decreased sensation throughout all dermatomes of [the] right lower extremity."  The VA examiner stated that, following a review of the Veteran's medical records, there were no significant changes compared with his most recent VA examination in March 2007.  The diagnoses included lumbar radiculopathy, right greater than left.  

On VA neurological examination in October 2008, the Veteran's complaints included constant low back pain "radiating to both lower extremities" since an in-service injury, constant bilateral foot numbness, weakness and numbness of the bilateral lower extremities, left greater than right "at times," and worsening right leg numbness.  Neurological examination showed 5/5 muscle strength "all over except the right lower extremity, right extensor halluces longus was 4/5 and tibialis anterior, posterior, and right gastroc were 5-/5, otherwise, 5/5 all over," no muscle atrophy, normal deep tendon reflexes, difficult heel and toe walk, "moderately decreased pinprick and light touch sensation noted below the knee on the entire right leg and right foot; however no definite dermatomal distribution of sensory loss was detected," intact sensation of the left lower extremity.  The VA examiner stated that the Veteran "is having difficulty doing some daily activities and routines because of continued pain."  The diagnoses included bilateral lumbar radiculopathy.

On VA outpatient treatment on September 9, 2010, the Veteran's complaints included left leg radiculopathy symptoms through posterior leg which "stops around [his] knee.  Standing is much worse than sitting, walking uphill is worse than downhill."  A history of right leg radiculopathy symptoms prior to spine surgery was noted although these "have improved after surgery [and] used to run through buttock down posterior leg [and] occasionally to toes."  The Veteran stated that he only was able to lay on his right side comfortably.  He also had pain in the bilateral lower extremities after walking 1-1.5 blocks and "pain does not go away unless he sits down."  He also complained of some weakness, left leg greater than right leg.  He participated in aquatic exercises about 2 hours/day.  Physical examination showed bilateral lower extremity motor strength 5/5, positive straight leg raising bilaterally, and decreased sensation to light touch and pinprick on both feet, right greater than left.  The assessment included lumbar spinal stenosis and degenerative disease with radiculopathy, now with left greater than right leg pain.

On September 30, 2010, the Veteran's complaints included numbness, pain, "and a cramping sensation that radiate[s] through the left buttock, posterior thigh, calf, and heel," occasional symptoms in the left first toe, "a shooting pain in the left groin," calf pain of the right lower extremity "but he describes mostly numbness in that leg.  The right-sided symptoms have been present since before the lumbar laminectomy and do not limit [the Veteran] as much as the left-sided symptoms, which are relatively new."  Physical examination showed motor strength of 4/5 in the hip flexors, 4+/5 in the left knee extensors, 4/5 in the right knee extensors and bilateral ankle extensors, 5/5 in the first left toe dorsiflexors, and 4/5 in the first right toe dorsiflexors.  The assessment was signs and symptoms suggestive of left S1 radiculopathy with occasional left L5 radicular symptoms.

In January 2011, the Veteran reported that "his left lower extremity symptoms are still well-controlled (pain score 5/10 vs. 8-9/10) but that the pain is slightly greater than it was one month ago.  He is having increasing symptoms on his right side particularly in the bottom of the foot."  The Veteran also complained of numbness and tingling.  The assessment was "a combination of axial low back pain from facet arthopathy and bilateral S1 radiculopathy."

In January 2012, the Veteran's complaints included decreased pain of the left lower extremity and right-sided low back pain.  The Veteran reported that his pain of the left lower extremity "has decreased from 'beyond 10' to 2-3/10.  He continues to have right-sided low back pain, which is approximately 6/10 in severity."  Physical examination showed "a well-appearing well-nourished pleasant male" in no acute distress, decreased lumbar lordosis, decreased pelvic sinusoidal motion, normal hip flexion during swing, and no assistive devices.  The assessment included lumbar radiculopathy which "appears to be well-controlled after transforaminal [epidural steroidal injections] in October [2011]."  The Veteran was advised to continue stretching exercises for his low back.

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in May 2014, the Veteran's complaints included mild weakness and numbness of the bilateral lower extremities "which is still present and at time the right lower extremity more than the left and at times the left lower extremity more than the right."  He also complained of worsening right leg numbness.  "While walking two blocks, he gets more symptoms."  The Veteran had moderate intermittent pain (usually dull) of the bilateral lower extremities, mild paresthesias and/or dysesthesias of the bilateral lower extremities, and mild numbness of the bilateral lower extremities.  There was 5/5 muscle strength of the bilateral lower extremities except for 4/5 muscle strength on right ankle dorsiflexion.  Reflexes were normal throughout the bilateral lower extremities except for hypoactive reflexes of the bilateral ankles.  Sensation was decreased to light touch in the bilateral lower legs/ankles and bilateral feet/toes.  There was no trophic changes attributable to peripheral neuropathy.  All of the Veteran's nerves of the bilateral lower extremities were normal.  The diagnosis was mild bilateral lumbar radiculopathy.

In a June 2014 addendum to the May 2014 VA peripheral nerves conditions DBQ, the VA examiner stated that an electromyograph (EMG) had shown "evidence of right-sided lumbosacral radiculopathy primarily involving the S1 nerve root," and "no electrodiagnostic evidence of a large fiber peripheral neuropathy."  The VA examiner also stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.

In a July 2014 opinion, a VA physician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This VA physician stated that he agreed with the May 2014 VA examiner that the Veteran's bilateral lower extremity radiculopathy associated with discogenic disease of the lumbar spine with spinal stenosis "is currently symptomatic and best described from the Veteran's history that [he] started to get recurrence of pain for the last few months."  This VA physician also opined that the Veteran's bilateral lumbar radiculopathy was mild.  The rationale for this opinion was the Veteran's recent EMG in June 2014 which "confirmed evidence of right sided lumbosacral radiculopathy primarily involving the S1 nerve root."

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for disability ratings greater than 20 percent for radiculopathy of the right lower extremity and greater than 10 percent for radiculopathy of the left lower extremity.  The Veteran has contended that both of these service-connected disabilities are more disabling than currently evaluated.  The record evidence does not support the Veteran's assertions.  It shows instead that, although the Veteran continues to complain of pain, numbness, and weakness of the bilateral lower extremities, there is no objective evidence that he experiences more than mild disability in either of his lower extremities such that higher disability ratings are warranted.  In other words, there is no indication that the Veteran experiences severe incomplete paralysis of the external popliteal nerve (common peroneal) of the right lower extremity (i.e., at least a 30 percent rating under DC 8521) or moderate incomplete paralysis of the external popliteal nerve (common peroneal) of the left lower extremity (i.e., at least a 20 percent rating under DC 8521) such that higher ratings are warranted for either of these disabilities.  See 38 C.F.R. § 4.124a, DC 8521 (2014).  For example, VA outpatient treatment in September 2006 showed intact sensation to light touch in all dermatomes of the lower extremities bilaterally.  VA spine examination in March 2007 showed 5/5 muscle strength in all extremities and impaired sensation to light touch in the entire bilateral feet but "otherwise was grossly intact."  The impressions included chronic bilateral lower extremity pain secondary to a combination of lumbar spondylosis, lumbar spinal stenosis, and bilateral lumbar radiculopathy.  On VA neurological disorders examination in March 2007, although the Veteran's complaints included constant low back pain radiating intermittently to his thighs, legs, and feet, neurological examination showed 5/5 muscle strength "all over," normal muscle tone and bulk, symmetrical deep tendon reflexes in all extremities, , decreased pinprick and light touch sensation "asymmetrically in both feet, right more than left," decreased vibration sense in both big toes, and no dermatomal distribution of sensory loss.  

The Board acknowledges that the Veteran reported that he received only 1 month of relief from his symptoms of pain, numbness, and weakness of the bilateral lower extremities following a lumbar laminectomy in 2008.  VA spine examination in September 2008 showed 5/5 muscle strength, normal muscle tone, no muscle atrophy, and only "decreased sensation throughout all dermatomes of [the] right lower extremity."  The September 2008 VA examiner stated that, following a review of the Veteran's medical records, there were no significant changes when compared with his most recent VA examination in March 2007.  The diagnoses included lumbar radiculopathy, right greater than left.  On VA neurological examination in October 2008, although the Veteran's complaints included constant low back pain "radiating to both lower extremities," weakness and numbness of the bilateral lower extremities, left greater than right "at times," and worsening right leg numbness, neurological examination showed 5/5 muscle strength "all over except the right lower extremity, right extensor halluces longus was 4/5 and tibialis anterior, posterior, and right gastroc were 5-/5, otherwise, 5/5 all over," no muscle atrophy, normal deep tendon reflexes, difficult heel and toe walk, "moderately decreased pinprick and light touch sensation noted below the knee on the entire right leg and right foot; however, no definite dermatomal distribution of sensory loss was detected," and intact sensation of the left lower extremity.  The October 2008 VA examiner stated that the Veteran "is having difficulty doing some daily activities and routines because of continued pain."

As the VA physician subsequently noted in July 2014, it appears that the Veteran experienced radiculopathy in each of his bilateral lower extremities beginning in approximately 2010 when he complained of pain in each of his legs on separate occasions.  A VA clinician stated in September 2010 that, "The right-sided symptoms have been present since before the lumbar laminectomy and do not limit [the Veteran] as much as the left-sided symptoms, which are relatively new."  In January 2012, the Veteran reported that, although his left lower extremity pain had improved, his right lower extremity symptoms had worsened again.  The assessment included lumbar radiculopathy which "appears to be well-controlled after transforaminal [epidural steroidal injections] in October [2011]."  

At the Veteran's most recent VA peripheral nerves conditions DBQ in May 2014, his complaints included mild weakness and numbness of the bilateral lower extremities "which is still present and at time the right lower extremity more than the left and at times the left lower extremity more than the right."  Physical examination showed moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  There was 5/5 muscle strength of the bilateral lower extremities except for 4/5 muscle strength on right ankle dorsiflexion.  Reflexes were normal throughout the bilateral lower extremities except for hypoactive reflexes of the bilateral ankles.  Sensation was decreased to light touch in the bilateral lower legs/ankles and bilateral feet/toes.  All of the Veteran's nerves of the bilateral lower extremities were normal.  The diagnosis was mild bilateral lumbar radiculopathy.  A different VA physician stated in July 2014 that he agreed with the May 2014 VA examiner that the Veteran's bilateral lower extremity radiculopathy associated with discogenic disease of the lumbar spine with spinal stenosis "is currently symptomatic and best described from the Veteran's history that [he] started to get recurrence of pain for the last few months."  This VA physician also opined that the Veteran's bilateral lumbar radiculopathy was mild.  The July 2014 VA physician's opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In summary, the record evidence does not indicate that the Veteran experiences severe incomplete paralysis of the external popliteal nerve (common peroneal) of the right lower extremity (i.e., at least a 30 percent rating under DC 8521) or moderate incomplete paralysis of the external popliteal nerve (common peroneal) of the right lower extremity (i.e., at least a 20 percent rating under DC 8521) such that higher disability ratings are warranted for either the Veteran's service-connected radiculopathy of the right lower extremity or his service-connected radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8521 (2014).  The July 2014 VA physician opined that the Veteran's radiculopathy of the bilateral lower extremities was mild bilaterally.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to higher disability ratings for either his service-connected radiculopathy of the right lower extremity or for his service-connected radiculopathy of the left lower extremity.  Thus, the Board finds that the criteria for disability ratings greater than 20 percent for radiculopathy of the right lower extremity or greater than 10 percent for radiculopathy of the left lower extremity have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected radiculopathy of the right lower extremity or for his service-connected radiculopathy of the left lower extremity is not appropriate.  The record evidence indicates that the Veteran has experienced the same level of disability due to his service-connected radiculopathy in each of his lower extremities throughout the pendency of this appeal.  It also appears the RO assigned a higher 20 percent rating effective December 15, 2006 (the date that the Veteran's increased rating claim was received by VA), for the Veteran's service-connected radiculopathy of the right lower extremity based on worsening symptomatology in that lower extremity.  The Veteran's service-connected radiculopathy of the right lower extremity was not more than moderately disabling, however, at any time during the appeal period (as discussed above).  Thus, consideration of additional staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected radiculopathy of the right lower extremity or for his service-connected radiculopathy of the left lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected radiculopathy of the right lower extremity and for his service-connected radiculopathy of the left lower extremity are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these service-connected disabilities.  This is especially true because the 20 percent rating currently assigned for the Veteran's radiculopathy of the right lower extremity contemplates moderate disability and the 10 percent rating currently assigned for the Veteran's radiculopathy of the left lower extremity contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported throughout the pendency of this appeal that he has worked at least part-time as a substitute teacher.  He does not contend, and the evidence does not indicate, that his service-connected radiculopathy in each of his lower extremities interfered with his employability.  Nor has the Veteran been hospitalized for treatment of his mild radiculopathy in both of his lower extremities at any time during the pendency of this appeal.  There further is no indication that the standards outlined in Johnson for consideration of referral for the assignment of extraschedular ratings have been met in this case.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014).  In light of the above, the Board finds that the criteria for submission for the assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a disability rating greater than 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


